Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 6-10, 12-13, 35-37, 44-49, 51 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schulman et al. USPN 6,067,474 in view of Her USPN 4,905,857.
Schulman teaches an external cochlear ear implant device that will be be removed during swimming. Applicant differs in providing a multitude of claim variations that provide the external implant in a sealed external housing. Her teaches a sealed housing with all the structural components that applicant claims for holding devices in a sealed compartment when swimming. It would have been obvious at the time of Applicant’s invention to have utilized the sealed container of Her for holding the external components of the Schulman device in a waterproof container. The Her device shows a base and a lid and seals/gaskets for holding the device.
Allowable Subject Matter
Claims 5, 11, 32, and 50 are objected to at this time. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.